In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00146-CR




               IN RE: ROBERT BOYLER




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                             MEMORANDUM OPINION

            By way of petition for writ of mandamus, Robert Boyler, 1 an inmate in the Texas

Department of Criminal Justice, D.B. Ellis Unit, asks that this Court direct the 176th Judicial

District Court of Titus County, Texas, to rule on Boyler’s motion for a speedy revocation hearing

or “dismiss the probation as time served.”

            We may grant a petition for writ of mandamus when the relator shows there is no

adequate remedy at law to redress the alleged harm and that the act to be compelled is purely

ministerial.       Aranda v. Dist. Clerk, 207 S.W.3d 785, 786 (Tex. Crim. App. 2006) (orig.

proceeding). In proper cases, mandamus may issue to compel a trial court to act. In re Blakeney,

254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig. proceeding); see also Eli Lily & Co. v.

Marshall, 829 S.W.2d 157, 158 (Tex. 1992) (orig proceeding) (trial court abuses discretion by

refusing to conduct hearing and render decision on motion); Chiles v. Schuble, 788 S.W.2d 205,

207 (Tex. App.—Houston [14th Dist.] 1990, orig. proceeding) (mandamus appropriate remedy to

require trial court to hold hearing and exercise discretion). Trial courts are not required to

consider or rule on a motion unless the motion is called to the court’s attention. See Blakeney,
254 S.W.3d at 662.

            Boyler’s petition is not accompanied by any proof that he brought this matter to the

attention of the trial court. See TEX. R. APP. P. 52.3(k)(1). Boyler’s petition is not accompanied

by a certified or sworn copy of the motion that is the subject of his complaint, as is required by

the Texas rules. See TEX. R. APP. P. 52.3(k)(1)(A). Therefore, we are unable to determine if this

1
    In the documents provided, the relator’s name is spelled as both “Boyler” and “Bolyer.”
                                                            2
matter has been brought to the trial court’s attention or whether the trial court has had a

reasonable time in which to rule on Boyler’s motion. It is the relator’s burden to provide this

Court with a sufficient record to establish the right to mandamus relief. See TEX. R. APP.

P. 52.3(k)(1)(A), 52.7(a)(1).   Here, the record is inadequate to grant mandamus relief.

Accordingly, we deny Boyler’s petition for writ of mandamus.




                                                   Josh R. Morriss, III
                                                   Chief Justice
Date Submitted:       August 28, 2014
Date Decided:         August 29, 2014

Do Not Publish




                                              3